Case: 19-50033      Document: 00515058959        Page: 1     Date Filed: 08/01/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50033                           August 1, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JUAN CARLOS FUENTES-ULLOA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 2:10-CR-1385-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Juan Fuentes-Ulloa has moved to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-50033      Document: 00515058959   Page: 2   Date Filed: 08/01/2019


                                 No. 19-50033

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Fuentes-Ulloa has
not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2